Exhibit 99.4 UEC Electronics, LLC and Subsidiaries Consolidated Financial Statements and Independent Auditors’ Report As of and for the Years Ended December 31, 2013 and 2012 UEC Electronics, LLC and Subsidiaries Consolidated Financial Statements and Independent Auditors’ Report As of and for the Years Ended December 31, 2013 and 2012 Contents Pages Independent Auditors’ Report 1-2 Financial Statements: Consolidated Balance Sheets 3 Consolidated Statements of Income and Comprehensive Income 4 Consolidated Statements of Changes in Members’ Equity 5 Consolidated Statements of Cash Flows 6 Consolidated Notes to Financial Statements 7-18 CHARLESTON . COLUMBIA . GREENVILLE . HARTSVILLE INDEPENDENT AUDITORS’ REPORT To the Members UEC Electronics, LLC Hanahan, South Carolina We have audited the accompanying consolidated financial statements of UEC Electronics, LLC, and Subsidiaries which comprise the consolidated balance sheets as of December 31, 2013 and 2012, and the related consolidated statements of income and comprehensive income, members' equity, and cash flows for the years then ended, and the related notes to the financial statements. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit includes performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. FULLSERVICECPA.COM Independent Auditors' Report Page 2 Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of UEC Electronics, LLC as of December 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Charleston, South Carolina March 18, 2014 UEC Electronics, LLC and Subsidiaries Consolidated Balance Sheets As of December 31, Assets Current assets: Cash and cash equivalents $ $ Investments Accounts receivable Accounts receivable - other Due from related parties - Inventory, net Prepaid expenses Total current assets Due from member-225,410 Property and equipment, net Interest rate swap agreement, fair value - Security deposit Loan costs, net Total assets $ $ Liabilities and Members’Equity Current liabilities: Accounts payable $ $ Accrued compensation and related benefits Accrued loss on contracts-in-progress - Line-of-credit Current portion of long-term debt Current portion of interest rate swap agreement, fair value Accrued warranty liability Other taxes payable Total current liabilities Interest rate swap agreement, fair value - Long-term debt, less current portion Total liabilities Members’ equity: Members’ equity 10,510,897 8,698,705 Accumulated other comprehensive income: Unrealized gain on investments Total members' equity Total liabilities and members’ equity $ $ See accompanying note disclosure and independent auditors’ report. 3 UEC Electronics, LLC and Subsidiaries Consolidated Statements of Income and Comprehensive Income For the Years Ended December 31, Net sales and services $ $ Cost of sales Gross profit Selling, general, and administrative expenses: Salaries, related benefits, and taxes 4,272,661 4,586,601 Professional fees Insurance Depreciation and amortization Equipment rental Advertising Repairs and maintenance Office Taxes and license fees Travel Bad debt - Other Total selling, general and administrative expenses Income from operations Other income (expense): Interest expense ) ) Other income Loss of disposal of assets ) - Unrealized gain on interest rate swap agreements Total other income (expense) ) Net income Other comprehensive income: Unrealized gain on investments, net of reclassification adjustment Total comprehensive income $ $ See accompanying note disclosure and independent auditors’ report. 4 UEC Electronics, LLC and Subsidiaries Consolidated Statements of Changes in Members’ Equity For the Years Ended December 31, Consolidated Member's Equity AccumulatedOther Comprehensive Income (Loss) Total Balance - December 31, 2011 $ $ ) $ Comprehensiveincome Member distributions ) - ) Balance - December 31, 2012 $ $ $ Comprehensiveincome Member distributions ) - ) Balance - December 31, 2013 $ $ $ See accompanying note disclosure and independent auditors’ report. 5 UEC Electronics, LLC and Subsidiaries Consolidated Statements of Cash Flows For the Years Ended December 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Realized gain on investments, net - ) Loss on sale of assets - Unrealized (gain) loss on interest rate swap ) ) Provision for bad debt - Changes in operating assets – (increase) decrease Accounts receivable ) Accounts receivable - Other ) Due from related parties ) Inventories ) Prepaid expenses ) Security deposit - - Changes in operating liabilities – increase (decrease) Accounts payable ) Compensation and related benefits Accrued loss on contracts-in-progress ) Customer deposits - ) Accrued warranty liability ) Other taxes payable ) ) Net cash provided by operating activities Cash flows from investing activities Purchases of investments ) ) Proceeds from the sale of investments Purchases of property and equipment ) ) Net cash provided (used) in investing activities ) Cash flows from financing activities Net borrowings (repayments) on line-of-credit ) Loan costs - ) Advances on long-term debt Repayments on long-term debt ) ) Repayments on loans from member - ) Advances to member ) Member distributions ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash ) Cash, beginning of year Cash, end of year $ $ See accompanying note disclosure and independent auditors’ report. 6 UEC Electronics, LLC and Subsidiaries Consolidated Statements of Cash Flows For the Years Ended December 31, 2013 and 2012 Note 1 – Summary of Significant Accounting Policies Nature ofOperations UEC Electronics, LLC (“the Company”) is an ISO 9001:2008 and AS 9100C certified company that manufactures, sells, installs and services engineered products for regional and national customers. The Company was formed in South Carolina and is licensed to do business, primarily performing engineering services, in several states. The Company’s customers include entrepreneurs, military contractors, heavy-duty automotive OEM’s,production plants and industrial equipment providers. UEC Properties, LLC "Properties" owns property leased by the Company. PrinciplesofConsolidation The consolidated financial statements include the accounts of the parent company, UEC Electronics, LLC and its wholly owned subsidiary UEC Properties, LLC. All material inter-company transactions have been eliminated. These consolidated financial statements include the assets, liabilities, equity, revenues, and expenses for all entities. BasisofAccounting The accompanying consolidated financial statements are prepared using the accrual method of accounting in compliance with accounting principles generally accepted in the United States of America. During 2012, the company changed its process of estimating revenue from the units-of-delivery method, which accumulated costs incurred but not yet billable in work-in-process inventory, to the percentage-of-completion method using cost-to-cost because criteria for use of the percentage-of-completion method were met in 2012. The effect of this change on current year net income is unknown. The Company records net sales and estimated profits for its major contracts using the percentage-of-completion method. For contracts that require the Company to perform a significant level of development effort in comparison to the total value of the contract and/or to deliver minimal quantities, sales are recorded using the cost-to-cost method to measure progress toward completion. Under the cost-to-cost method of accounting, the Company recognizes sales and an estimated profit as costs are incurred based on the proportion that the incurred costs bear to total estimated costs. Accounting for contracts using the percentage-of-completion method requires judgment relative to assessing risks, estimating contract sales and costs, and making assumptions for schedule and technical issues. Due to the scope and nature of the work required to be performed on many of our contracts, the estimation of total sales and cost at completion is complicated and subject to many variables and, accordingly, is subject to change. When adjustments in estimated contract sales or estimated costs at completion are required, any changes from prior estimates are recognized in the current period for the inception-to-date effect of such changes. When estimates of total costs to be incurred on a contract exceed total estimates of sales to be earned, a provision for the entire loss on the contract is recorded in the period in which the loss is determined. 7 UEC Electronics, LLC and Subsidiaries Consolidated Statements of Cash Flows For the Years Ended December 31, 2013 and 2012 Note 1 – Summary of Significant Accounting Policies (continued) UseofEstimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities as of the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Accordingly, actual results could differ from those estimates. Estimates are applied in determining the percentage complete for work in process, valuation of inventories, warranty liabilities, depreciation and allowance for doubtful accounts. CashandCashEquivalents For purposes of the statement of cash flows, cash equivalents include money market funds and mutual funds with short-term maturities. Accounts Receivable Receivables include amounts billed and currently due from customers, and unbilled costs and accrued profits primarily related to sales on long-term contracts that have been recognized but not yet billed to customers. All unbilled receivables are expected to be collected within one year. Accounts receivable are stated at the net realizable value. The Company’s experience indicates that no allowance for estimated future losses from doubtful accounts that arise during the normal course of business is needed and results of direct write offs would not be materially different from use of an allowance account. AccountsReceivable–Other Accounts receivable – other is comprised of South Carolina job development credits, which are refunds of South Carolina payroll withholding taxes. Investments The Company classifies all marketable securities as held-to-maturity, available-for-sale, or trading at the time of purchase, and re-evaluates such classification as of each balance sheet date. At December 31, 2013 and 2012 all of the Company’s investments in marketable securities were classified as available-for-sale, and as a result, were reported at fair value. Unrealized gains or losses are reported as a component of accumulated other comprehensive income (loss) in member’s equity until realized. The Company follows its investment managers’ methods of determining the cost in computing realized gains and losses on the sale of its available-for-sale securities, which includes both the specific identification and average cost methods. Realized gains and losses are included in other income. 8 UEC Electronics, LLC and Subsidiaries Consolidated Statements of Cash Flows For the Years Ended December 31, 2013 and 2012 Note 1 – Summary of Significant Accounting Policies (continued) Investments(continued) The Company maintains its investments with a reputable brokerage firm which at times during the year may exceed amounts covered under insurance provided by the U.S. Securities Investment Protection Corporation (SIPC). The Company believes there is no significant risk related to these investments other than normal market fluctuations. Inventories The Company’s finished goods, raw materials and supplies are recorded at the lower of average cost or market. Inventories include work-in-process on items being constructed for customers. The costs of direct labor, direct expenses and other costs are applied to finished goods and work-in-process inventories. Inventory consisted of the following as of December 31,: Raw materials and supplies $ $ Work-in-process Finished goods Inventory, gross Less: inventory reserve ) ) Inventory, net $ $ Property and Equipment Property and equipment is recorded at cost and is being depreciated over the estimated useful lives using the straight-line method of depreciation. Upon sale or retirement, the cost and related accumulated depreciation are eliminated from the respective accounts and the resulting gain or loss is included in the results of operations. Repairs and maintenance charges that do not increase the useful lives of the assets are charged to operations as incurred. Estimated useful lives of the various categories of property and equipment including equipment under capital lease obligations are as follows: Buildings 40 years Machinery and equipment 3 to 15 years Furniture and office equipment 5 to 15 years Vehicles 3 to 7 years Computers and peripherals 2 to 10 years Aircraft
